COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-044-CR
  
  
FRANK 
EUGENE BRAZIEL                                                       APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
 
----------
FROM 
THE 213TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
                                                                  PER 
CURIAM
  
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October 28, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.